Citation Nr: 0822204	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1946, including service with the recognized 
guerillas and the Regular Philippine Army.  The veteran died 
in October 2003.  The appellant is the surviving spouse of 
the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In rating decisions dated in 
January, February, March, and April 2005, the RO denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in October 2003 from pneumonia, with 
benign prostatic hypertrophy as a contributing cause.

2.  There is no evidence from the veteran's service or soon 
thereafter that the veteran had a respiratory disorder during 
that period.


CONCLUSION OF LAW

No service-connected disability caused or contributed to 
causing the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

The appellant contends that the veteran died from chronic 
respiratory illness that was incurred during his service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  
Certain chronic diseases are presumed to have been incurred 
in service if manifest to a compensable degree within a 
specified period after discharge from service.  In the case 
of tuberculosis, the presumptive period is three years.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran did not seek VA benefits during his lifetime.  
The veteran died in 2003, and the appellant filed a claim for 
VA survivor benefits in 2004.  A search in 2004 for service 
personnel and medical records for the veteran obtained a 
small number of general records regarding the veteran's 
service, including the report of a physical examination.  No 
records of medical treatment of the veteran during service 
have been obtained.  On service physical examinations in 
February 1945 and October 1945, the veteran's lungs were 
reported to be normal.

The claims file does not contain records of medical treatment 
of the veteran soon after service or for many years 
thereafter.  Private medical treatment notes show that the 
veteran was seen for epigastric pain in December 1999, and 
for urinary difficulty and a urinary tract infection in 
September 2003.  The veteran died in October 2003.  The death 
certificate indicates that the cause of his death was 
pneumonia, and that benign prostatic hypertrophy was another 
significant condition contributing to death.

In November 2004, the appellant submitted a statement and a 
medical history for the veteran completed by private 
physician A. B. M., M.D.  Dr. M. indicated that between 1942 
and 1945 the veteran suffered severe inflammation of his 
mucus membrane and difficulty breathing.  Dr. M. stated that 
between 1949 and 1965 the veteran was treated and 
hospitalized for a respiratory disorder, with his lungs 
filled with mucus and pus.  Between 1967 and 1985, Dr. M. 
reported, the veteran was hospitalized and treated for 
pulmonary disease.  Dr. M. related that the veteran was 
treated between 1990 and 1999 for gastrointestinal problems, 
and that these problems were complications of pneumonia.  Dr. 
M. stated that between 2000 and 2003 infection spread through 
the veteran's body, and that he became progressively weaker 
and died in October 2003.  Dr. M. certified that the veteran 
had disease and illness that developed during service and 
continued until his death.

In a statement that the RO received in February 2005, Dr. M. 
wrote that obstacles and injuries that the veteran 
encountered during his service in 1945 and 1946 caused 
disabilities later in his life.  Dr. M. stated that during 
service the veteran was maltreated by his superior, 
experienced serious fatigue, lost sleep missing his family, 
lacked appetite for the poor quality food, and sustained 
injuries by falling into creeks and excavated hideouts.  Dr. 
M. asserted that these experiences caused the veteran to 
develop weak lungs and lung infections.  Dr. M. indicated 
that the veteran's respiratory order was found to be 
influenza, and later developed into pulmonary tuberculosis 
that caused his death.  In June 2007, the appellant submitted 
documents that reflect that Dr. A. B. M. was practicing 
medicine in 1936, 1940, 1950, and 1961.

In March 2005, private physician F. M. M., M.D., certified 
that the veteran had received outpatient treatment at a 
hospital from December 1999 to September 2003, for prostatic 
hypertrophy and secondary urinary tract infection.

In April 2005, F. L. L., M.D., M.P.H., the municipal health 
officer who signed the veteran's death certificate, provided 
a statement regarding the death certificate.  Dr. L. reported 
that the veteran died at home, and that the veteran's son 
provided information about the veteran's condition prior to 
death.  The son told Dr. L. that prior to the veteran's 
death, the veteran was bedridden for a month, and in the last 
week developed a productive cough, a fever, and malaise.  Dr. 
L. stated that this information led her to the impression 
that the veteran had developed pneumonia.  Dr. L. also 
indicated that she learned of the veteran's outpatient 
treatment from December 1999 to September 2003 for urinary 
difficulty, with diagnoses of prostatic hypertrophy and 
secondary urinary tract infection, and that the veteran had 
gone to the hospital periodically for a change of his 
indwelling catheter.

In June 2005, D. A. C., M.D., the director of a private 
hospital, wrote that the veteran had been treated at that 
hospital from 1947 to 2003.  Dr. C. reported that he had 
treated the veteran from 1986 forward for pulmonary 
tuberculosis with hemoptysis, nutritional anemia, and 
avitaminosis.  Dr. C. stated that the veteran developed 
resistant pulmonary tuberculosis despite several round of 
anti-tuberculosis therapy.  Prior to the veteran's death, Dr. 
C. reported, the veteran's tuberculosis was complicated with 
pneumonia.

The only records obtained from the time of the veteran's 
service that address his physical condition, two examination 
reports, do not show any lung or respiratory complaint or 
disorder, or any other health complaint.  The veteran did not 
seek service connection for any disorder.  The appellant has 
submitted physicians' statements about the veteran's health 
during service that were generated more than 50 years after 
that service.  These recent statements relate a history in 
the veteran of respiratory disorders including pulmonary 
tuberculosis and pneumonia.  Pneumonia is documented as the 
cause of the veteran's death.

None of the physicians who have reported on the veteran's 
history have stated whether the veteran received medical 
treatment for respiratory problems during service, and none 
has indicated that the veteran had tuberculosis during 
service or within three years after service.  Significantly, 
there are no contemporaneous records from any of the 
physicians.  The probative value of the statements then rests 
on the physicians' recollections of treatment offered many 
years ago.  The credibility of the statements is thus 
degraded.  In the absence of contemporaneous evidence that 
the veteran had a respiratory disorder during or soon after 
service, or medical treatment records that help to document a 
history of respiratory disease back to the service era, the 
evidence regarding a claimed connection between the veteran's 
death from pneumonia and his condition and experiences in 
service is too attenuated to support a finding that his 
pneumonia was service connected.  The Board concludes that 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC), i.e., survivor benefits based on service 
connection of a veteran's death, Section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and December 2004.  Because 
service connection was not in effect for any disabilities 
suffered by the veteran, properly tailored notice need not 
have included the items listed in (1) and (2) above.  Thus, 
the notice was sufficient with regard to Hupp.  The notice 
informed the appellant that the evidence needed to show that 
the veteran dies from a service-related injury or disease; 
notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection. 

The Board further finds that the record reflects that the 
purpose of the notice was not frustrated.  In the October 
2004 and December 2004 letters, the RO explained that to 
support the claim for DIC, the evidence must show that the 
veteran died from a service-connected injury or disease.  The 
letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain 
private medical records, and that the appellant submit any 
evidence that conditions that caused the veteran's death 
existed from service until his death, any treatment records 
pertaining to the claim, and any medical evidence of relevant 
disorders.

In the rating decisions of January, February, March, and 
April 2005, the RO reported its conclusion that the evidence 
did not show that the veteran's death was related to any 
condition shown during his military service.  A September 
2005 statement of the case provided the appellant with the 
relevant regulations for her claim, including those governing 
VA's notice and assistance duties, as well as an explanation 
of the reason for the denial of the claim.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claim, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA has obtained available service records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  The duty 
to assist does not require that VA obtain a medical opinion 
in this case because there is no evidence of record of a 
disease, injury, or event in service that caused the 
veteran's death and thus no indication that the disability or 
symptoms may be associated with the veteran's service or with 
a service-connected disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at 
this time.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


